Citation Nr: 1514230	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae with cystic acne (skin disability).

2.  Entitlement to an initial rating higher than 10 percent for lumbar degenerative disc disease (back disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to October 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for pseudofolliculitis barbae with cystic acne and lumbar degenerative disc disease, assigning 10 percent ratings for each, effective October 14, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Skin Disability

In his lay statements, the Veteran has argued that he is entitled to a higher rate of compensation because his medication costs more than his benefit payment.  See September 2011 notice of disagreement and December 2012 VA Form 9.  This is irrelevant to the rating consideration, but the Veteran is urged to speak with a VA primary care provider about additional low-cost or no-cost options for obtaining his medication in conjunction with his service connected disability.

At the time of his April 2011 VA examination, the Veteran stated that he had not undergone treatment within the past 12 months.  Similarly, he denied post-service treatment when asked to provide authorization and consent to release treatment records to VA.  Nevertheless, his lay statements refer to medication.  He did not specify who prescribed this medication.  As a higher rating is available under Diagnostic Code 7806 for skin disabilities requiring corticosteroids or immunosuppressive drugs, it is of the utmost importance that the Board ascertain the nature of this medication.  

Back Disability

In his August 2011 notice of disagreement and his December 2012 VA Form 9, the Veteran has indicated that his back condition has progressively worsened and that it currently interferes with his ability to work.  Therefore a new VA examination addressing the current severity of this condition is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (finding that the Veteran is competent to provide an opinion that his disability has worsened).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he identify any medication currently prescribed to treat his skin disability and identify the healthcare provider that prescribed this medication.

a.  If this medication was prescribed by a VA healthcare provider, obtain all VA treatment records.
   
b.  If this medication was prescribed by a private healthcare provider, ask the Veteran to complete and return an Authorization and Consent to Release Information form for this provider's treatment records.

All records obtained pursuant to this request must be included in the claims file.  If these records cannot be obtained, the claims file should be clearly documented to that effect.

2.  Scheduled the Veteran for a VA examination to determine the current severity of his back disability, including any associate neurologic symptoms.  The claims filed must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

In reporting the current severity of the Veteran's back disability, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

